DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what the phrase, “the partial banks of springs of adjacent banks of springs overlap in the region of at least one pocketed spring” means. The specification states, “wherein partial banks of springs with different spring characteristics overlap with their free end, so to speak, and are likewise connected to one another in this overlap region.” It is unclear whether ‘overlap’ means that the ends of each partial bank ‘overlap’ when they are welded or glued together, or whether this means that because the lengths of the partial banks are different, they overlap with different partial banks along their lengths, for example the second bolded partial bank in the middle of Figure 1 which contains four springs, has the fourth spring ‘overlapping’ the partial banks of springs in the top and bottom rows (or banks) which are unbolded (which have three unbolded springs in a row). Alternatively, 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Alletto (US Patent Application Publication 20170035211).
Regarding claim 1, Alletto teaches a pocket spring core (Figure 2f; 18 and Paragraph 87), having a plurality of springs, of which a plurality thereof arranged one behind the other in a row (Figure 5b; 36, as shown in transverse rows) and each lying in a flexible pocket formed preferably of textile material (Paragraph 87) form a bank of springs (Figure 5b, one bank of springs is one horizontal row) and a plurality of adjoining banks of springs which jointly form a lying surface (Figure 5b; rectangular lying space made up of all of the springs, as shown) are connected to one another (Paragraph 87 describes the springs being connected to each other in pocketed strings, and Figure 6b show the strings enclosed into a spring pack and thus connected to each other, as well as connected to the second spring pack), wherein the springs  of at least one region of the lying surface are different in their spring behavior with respect to the springs of the adjacent regions (Paragraph 102) wherein: at least a part of the individual banks of springs consists of partial banks of springs with different spring behavior (Figure 6b; the partial banks are the left and right spring packs which fit together as shown in Figure 6b (in other words, the two halves of each row which are split into the two spring packs somewhere toward 
Regarding claim 2, Alletto teaches a further partial bank of springs of a further bank of springs is arranged between two partial banks of springs of two of the banks of springs, wherein the futher partial bank of springs has a length that is different from the partial banks of springs adjacent on both sides of the further partial bank of springs (Figure 3b; the partial bank of springs where 32 is marked has a different (longer) length than the partial bank above and below it).
Regarding claim 3, Alletto teaches the partial banks of springs of adjacent banks of springs overlap in the region of at least one pocketed spring (Figure 6b; the partial banks of springs (i.e. the horizontal rows of springs) above and below each other overlap for at least one spring).
Regarding claim 4, Alletto teaches the banks of springs correspond in their length to the length of the pocket spring core formed as a rectangle (Figure 2f; as shown).
Regarding claim 5, Alletto teaches the adjacent banks of springs are connected to one another in the region of the pocketed springs (Paragraph 106; adjacent spring pockets are joined 
Regarding claim 6, Alletto teaches the adjacent banks of springs are connected to one another by gluing or welding (Paragraph 106, the springs of each side are connected to one another by fabric which can include welds).
Regarding claim 7, Alletto teaches a method for the mechanical production of a pocket spring core according to claim 1, wherein first the partial banks of springs of different lengths are produced, then these adjoining partial banks of springs are connected to one another (Figure 6b; shows each of the partial banks of springs (without different spring characteristics) are produced and then connected to each other (i.e. Figure 6b left and Figure 6b right), but not yet connected to the partial banks of springs with different spring behavior (the left and right sides are shown still separated)), then the partial banks of springs with different spring behavior in the region of their different lengths are joined together and connected to one another (Paragraph 104 and Figure 2e to Figure 2f, as shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673